 

Exhibit 10.3

 

***FORM***

 

MEDGENICS, INC.

 

Stock Incentive Plan

 

Non-Qualified Stock Option Award Terms

 

The Participant specified below has been granted this Non-Qualified Option (the
“Option”) by Medgenics, Inc., a Delaware corporation (the “Company”), under the
terms of the Medgenics, Inc. Stock Incentive Plan, as amended from time to time
(the “Incentive Plan”).  The Option shall be subject to the Incentive Plan as
well as the following terms and conditions (the “Option Terms”):

 

Section 1.           Terms of Award.  The following words and phrases relating
to the grant of the Option shall have the following meanings:

 

(a)          The “Participant” is _________________.

 

(b)          The “Date of Grant” is ______________________.

 

(c)          The number of “Covered Shares” is ________shares of Common Stock.

 

(d)          The “Exercise Price” is $______ per share of Common Stock.

 

Except for terms otherwise defined in the Option Terms, any capitalized term in
the Option Terms shall have the meaning ascribed to that term under the
Incentive Plan.

 

Section 2.          Non-Qualified Stock Option.  The Option is not intended to
constitute an “incentive stock option” as that term is used in Code section 422.

 

Section 3.          Date of Exercise.  Subject to the limitations of the Option
Terms, each installment of Covered Shares of the Option (“Installment”) shall
become vested and exercisable on and after the “Vesting Date” for such
Installment as described in the following schedule (but only if the
Participant’s Termination of Service has not occurred before the Vesting Date):

 

INSTALLMENT VESTING DATE   APPLICABLE TO INSTALLMENT                

 

 

 

 

(a)          Notwithstanding the foregoing provisions of this Section 3, the
Option shall become fully exercisable upon a Change in Control that occurs on or
before the Participant’s Termination of Service.

 

(b)          The Option may be exercised on or after the Participant’s
Termination of Service only as to that portion of the Covered Shares for which
it was exercisable immediately prior to the Participant’s Termination of
Service, or became exercisable on the date of the Participant’s Termination of
Service.

 

Section 4.           Expiration.  The Option shall not be exercisable after the
Company’s close of business on the last business day that occurs prior to the
Expiration Date.  The “Expiration Date” shall be the earliest to occur of:

 

(a)          _______________, 20__; or

 

(b)          the twelve (12) month anniversary of the Participant’s Termination
of Service if such termination occurs due to death or Disability; or

 

(c)          the 90th day following Participant’s Termination of Service if such
termination occurs for any reason other than death, Disability or Cause; or

 

(d)          the effective date of a Termination of Service where such
Termination of Service is for Cause.

 

For purposes of this Agreement, “Cause” shall have the meaning set forth in the
employment agreement entered into by and between the Participant and the
Company, if any. In the absence of any such agreement, “Cause” shall mean (1)
any act by the Participant of (A) fraud or intentional misrepresentation, or (B)
embezzlement, misappropriation or conversion of assets or opportunities of the
Company or any Affiliate, or (2) any willful violation of any law, rule or
regulation in connection with the performance of the Participant’s duties (other
than traffic violations or similar offenses), or (3) with respect to any
employee of the Company or any Affiliate, commission of any act of moral
turpitude or conviction of a felony, or (4) the willful or negligent failure of
the Participant to perform his duties in any material respect.

 

Section 5.          Method of Option Exercise.  Subject to the Option Terms and
the Incentive Plan, the Option may be exercised in whole or in part by filing a
written notice with the Secretary of the Company at its corporate headquarters
prior to the Company’s close of business on the last business day that occurs
prior to the Expiration Date, together with a signed Investment Representation
Statement in the form attached hereto as Exhibit A in the event that the Common
Stock to be issued to the Holder will not be registered under the Securities Act
of 1933, as amended.  Such notice shall specify the number of shares of Common
Stock which the Participant elects to purchase, and shall be accompanied by
payment of the Exercise Price for such shares of Common Stock indicated by the
Participant’s election. Payment may be by cash or, subject to limitations
imposed by applicable law, by such means as the Committee from time to time may
permit.  The Option shall not be exercisable if and to the extent the Company
determines that such exercise would violate applicable state or federal
securities laws or the rules and regulations of any securities exchange on which
the Common Stock is traded and shall not be exercisable during any blackout
period established by the Company from time to time.

 

2

 

 

Section 6.          Withholding.  The exercise of the Option, and the Company’s
obligation to issue shares of Common Stock upon exercise, is subject to
withholding of all applicable taxes. As permitted by the Committee from time to
time, such withholding obligations may be satisfied at the election of the
Participant (a) through cash payment by the Participant, (b) through the
surrender of shares of Common Stock that the Participant already owns or (c)
through the surrender of shares of Common Stock to which the Participant is
otherwise entitled under the Incentive Plan; provided, however, that except as
otherwise specifically provided by the Committee, such shares under clause (c)
may not be used to satisfy more than the Company’s minimum statutory withholding
obligation.

 

Section 7.          Transferability.  The Option, or any portion thereof, is not
transferable except as designated by the Participant by will or by the laws of
descent and distribution or pursuant to a domestic relations order. Except as
provided in the immediately preceding sentence, the Option shall not be
assigned, transferred, pledged, hypothecated or otherwise disposed of by the
Participant in any way whether by operation of law or otherwise, and shall not
be subject to execution, attachment or similar process. Any attempt at
assignment, transfer, pledge, hypothecation or other disposition of the Option
contrary to the provisions hereof, or the levy of any attachment or similar
process upon the Option, shall be null and void and without effect.

 

Section 8.          Heirs and Successors.  The Option Terms shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business. If any rights of the Participant or benefits distributable to the
Participant under the Option Terms have not been exercised or distributed,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Beneficiary, and such benefits shall be distributed to the
Beneficiary, in accordance with the provisions of the Option Terms and the
Incentive Plan. The “Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee may require. The designation of beneficiary
form may be amended or revoked from time to time by the Participant in
accordance with such procedures as may be established by the Committee. If a
Participant fails to designate a Beneficiary, or if the Beneficiary does not
survive the Participant, any rights that would have been exercisable by the
Participant and any benefits distributable to the Participant shall be exercised
by or distributed to the legal representative of the estate of the Participant.
If a Participant designates a beneficiary and the Beneficiary survives the
Participant but dies before the Beneficiary’s exercise of all rights under the
Option Terms or before the complete distribution of benefits to the Beneficiary
under the Option Terms, then any rights that would have been exercisable by the
Beneficiary shall be exercised by the legal representative of the estate of the
Beneficiary, and any benefits distributable to the Beneficiary shall be
distributed to the legal representative of the estate of the Beneficiary.

 

3

 

 

Section 9.          Administration.  The authority to manage and control the
operation and administration of the Option Terms and the Incentive Plan shall be
vested in the Committee, and the Committee shall have all powers with respect to
the Option Terms as it has with respect to the Incentive Plan. Any
interpretation of the Option Terms or the Incentive Plan by the Committee and
any decision made by it with respect to the Option Terms or the Incentive Plan
are final and binding on all persons.

 

Section 10.         Incentive Plan Governs. Notwithstanding anything in the
Option Terms to the contrary, the Option Terms shall be subject to the terms of
the Incentive Plan, a copy of which may be obtained by the Participant from the
Secretary of the Company; and the Option Terms are subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Incentive Plan. Notwithstanding anything in
the Option Terms to the contrary, in the event of any discrepancy between the
corporate records of the Company and the Option Terms, the corporate records of
the Company shall control.

 

Section 11.         Not An Employment Contract. The Option does not confer on
the Participant any right with respect to continuance of employment or other
service with the Company or any Affiliate, nor shall it interfere in any way
with any right the Company or any Affiliate would otherwise have to terminate or
modify the terms of such Participant’s employment or other service at any time.

 

Section 12.         No Rights As Shareholder.  The Participant shall not have
any rights of a shareholder with respect to the Covered Shares subject to the
Option until a stock certificate has been duly issued following exercise of the
Option as provided herein.

 

Section 13.         Amendment.  The Option Terms may be amended in accordance
with the provisions of the Incentive Plan, and may otherwise be amended by
written agreement of the Participant and the Company without the consent of any
other person.

 

Section 14.         Validity.  If any provision of the Option Terms is
determined to be illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but the Option Terms
shall be construed and enforced as if such illegal or invalid provision had
never been included herein.

 

Section 15.         Section 409A Amendment. The Committee reserves the right
(including the right to delegate such right) to unilaterally amend the Option
Terms and the Incentive Plan without the consent of the Participant to maintain
compliance with Code Section 409A. The Participant’s acceptance of the Option
constitutes acknowledgement and consent to such rights of the Committee.

 

Section 16.         Clawback. The Option and any amount or benefit received
under the Incentive Plan shall be subject to potential cancellation, recoupment,
rescission, payback or other similar action in accordance with the terms of any
applicable Company clawback policy (the “Policy”) or any applicable law. The
Participant’s acceptance of the Option constitutes acknowledgement and consent
to the Company’s application, implementation and enforcement of (a) the Policy
and any similar policy established by the Company that may apply to the
Participant and (b) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, as well as the Participant’s
express agreement that the Company may take such actions as are necessary to
effectuate the Policy, any similar policy and applicable law, without further
consideration or action.

 

4

 

 

IN WITNESS WHEREOF, the Company has caused the Option Terms to be executed in
its name and on its behalf, and the Participant acknowledges understanding and
acceptance of, and agrees to, the terms of the Option Terms, all as of the Date
of Grant.

 

PARTICIPANT   MEDGENICS, INC.             By:               Signature   Its:    
              Print Name      

 

5

 

 

EXHIBIT A
INVESTMENT REPRESENTATION STATEMENT

 

[This form is to be completed at the time option is exercised,
unless the stock to be issued upon exercise of this option

has been registered under the Securities Act of 1933, as amended]

 

Effective as of ___________________ [insert date of option exercise] (the
“Effective Date”), the undersigned (“Participant”) has elected to purchase
__________ shares of the Common Stock (the “Shares”) of Medgenics, Inc. (the
“Company”) under and pursuant to the Medgenics, Inc. Stock Incentive Plan (the
“Incentive Plan”) and the Non-Qualified Stock Option Terms dated ______________
[insert grant date of option] (the “Option Terms”). The Participant hereby makes
the following certifications, representations, warranties and agreements with
respect to the purchase of the Shares:

 

The Participant acknowledges that he or she is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Shares. The Participant represents and warrants to the Company that he or she is
acquiring these Shares for investment for the Participant’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).

 

The Participant further acknowledges that the Shares have not been registered
under the Securities Act, are deemed to constitute “restricted securities” under
Rule 701 and Rule 144 promulgated under the Securities Act and must be held
indefinitely unless they are subsequently registered under the Securities Act
and qualified under any applicable state securities laws or an exemption from
such registration and qualification is available. The Participant further
acknowledges that the Company is under no obligation to register the Shares.

 

The Participant further acknowledges that he or she is familiar with the
provisions of Rule 144, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions. The Participant further acknowledges that in the event all of the
applicable requirements of Rule 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required in order to resell the Shares. The Participant
understands that no assurances can be given that any such registration will be
made or any such exemption will be available in such event.

 

The Participant further acknowledges and understands that all certificates
representing any of the Shares shall have endorsed thereon appropriate legends
reflecting the foregoing limitations, as well as any legends reflecting any
other restrictions pursuant to the Company’s Articles of Incorporation, Bylaws,
the Option, the Incentive Plan and/or applicable securities laws.

 

A-1

 

 

The Participant further agrees that, if so requested by the Company or any
representative of the underwriters (the “Managing Underwriter”) in connection
with any registration of the offering of any securities of the Company under the
Securities Act, the Participant shall not sell or otherwise transfer any Shares
or other securities of the Company during the 180-day period, or such other
period as may be requested in writing by the Managing Underwriter and agreed to
in writing by the Company (the “Market Standoff Period”), following the
effective date of a registration statement of the Company filed under the
Securities Act. Such restriction shall apply only to the first registration
statement of the Company to become effective under the Securities Act that
includes securities to be sold on behalf of the Company to the public in an
underwritten public offering under the Securities Act. The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.

 

The Participant further acknowledges and agrees that the Company shall not be
required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the representations, warranties,
agreements or other provisions contained in this Notice of Exercise or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom such Shares shall have been so
transferred.

 

  Submitted by Participant:           Signature

 

A-2

 